                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF ALABAMA
                         NORTHERN DIVISION (Montgomery)

IN RE:                                         : CASE NO: 18-30547-BMC
                                               : CHAPTER: 13
                                               :
GABRIELLE SWINDLE                              :
    Debtor                                     :
                                               :

                         WITHDRAWAL OF PROOF OF CLAIM

       Comes now Home Point Financial Corporation, a secured creditor of the above-named
Debtor, and respectfully requests that the Proof of Claim No. 9-1 in the amount of $129,417.26
with pre-petition arrearages totaling $4,115.86 filed in the above-styled case on the 4th day of
May, 2018 be WITHDRAWN.
       This 9th day of September, 2019



/s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




  Case 18-30547      Doc 45     Filed 09/09/19 Entered 09/09/19 12:57:49          Desc Main
                                  Document     Page 1 of 2
                                CERTIFICATE OF SERVICE

       I, Amanda Beckett of Rubin Lublin, LLC certify that on the 9th day of September, 2019,
I caused a copy of the foregoing to be filed in this proceeding by electronic means and to be
served by depositing a copy of the same in the United States Mail in a properly addressed
envelope with adequate postage thereon to the said parties as follows:

Gabrielle Swindle
224 County Road 53
Clanton, AL 35045

Gary A. Backus, Esq.
Backus Law Group
PO Box 1804
Montgomery, AL 36102

Sabrina L. McKinney, Trustee
P. O. Box 173
Montgomery, AL 36101



Executed on 9/9/19
By: /s/ Amanda Beckett
Amanda Beckett
AL State Bar No. ASB-1884-N75B
Rubin Lublin, LLC
200 Clinton Avenue West, Suite 406
Huntsville, AL 35801
(877) 813-0992
abeckett@rubinlublin.com
Attorney for Creditor




  Case 18-30547       Doc 45    Filed 09/09/19 Entered 09/09/19 12:57:49       Desc Main
                                  Document     Page 2 of 2
